                 Case 2:21-cv-01004-KJM-AC Document 19 Filed 08/04/21 Page 1 of 2



                                            United States District Court
                                            Eastern District of California




                                                              Case Number:
 Plaintiff(s)

 V.
                                                              APPLICATION FOR PRO HAC VICE
                                                              AND PROPOSED ORDER

 Defendant(s)

Pursuant to Local Rule 180(b)(2) of the United States District Court for the Eastern District of California,
                                                         hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:



On                                 (date), I was admitted to practice and presently in good standing in the
                                                         (court). A certificate of good standing from that court is
submitted in conjunction with this application. I have not been disbarred or formally censured by a court of
record or by a state bar association; and there are not disciplinary proceedings against me.


   I have /     I have not concurrently or within the year preceding this application made a pro hac vice
application to this court. (If you have made a pro hac vice application to this court within the last year, list
the name and case number of each matter in which an application was made, the date of application and
whether granted or denied.)




Date:                                              Signature of Applicant: /s/



        U.S. District Court – Pro Hac Vice Application                                                   Page 1
        Revised July 6, 2021
                 Case 2:21-cv-01004-KJM-AC Document 19 Filed 08/04/21 Page 2 of 2

Pro Hac Vice Attorney

Applicant's Name:
Law Firm Name:
Address:


City:                                                            State:           Zip:
Phone Number w/Area Code:
City and State of Residence:
Primary E-mail Address:
Secondary E-mail Address:


I hereby designate the following member of the Bar of this Court who is registered for ECF with whom the
Court and opposing counsel may readily communicate regarding the conduct of the case and upon whom
electronic notice shall also be served via the Court’s ECF system:

Local Counsel's Name:
Law Firm Name:
Address:


City:                                                            State:           Zip:
Phone Number w/Area Code:                                                 Bar #




                                                         ORDER




               Dated: August 4, 2021
                                                            JUDGE, U.S. DISTRICT COURT



        U.S. District Court – Pro Hac Vice Application                                         Page 2
        Revised July 6, 2021
